DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply
Acknowledgement is made of Reply filed November 17, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendershot, Jr. (US Patent No.: 5652493) in view of Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).

Hofmeister et al. disclose a stator configured as a brushless stator (see paragraph [0094], last 13 lines) separated from the rotor by a sealed partition (reference numeral 520, see figure 18).  The reference of Hendershot, Jr. also disclose two sets of stators (reference numerals 2, 10, see figures 1A, 9A of Hendershot, Jr.) and also discloses independently controlled windings for the stator (col. 10, line 56-col. 11, line 3), which can be considered to teach the motor being operative with "but two sets of independently energized windings".  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealed partition as disclosed by Hofmeister et al. for the rotor of Hendershot, Jr. along with the two sets of stators with independently energized windings of Hendershot, Jr. for predictably facilitating a vacuum environment for the device.  

For claim 7, Hendershot, Jr. discloses the stator (reference numerals 2, 10) comprising independent sets of at least three phase windings (figures 1A, 9A, 10A, 10B, also see column 6, lines 40-44).  
For claim 9, Hendershot, Jr. discloses an arrangement of rotor poles (reference numerals 6, 14) and stator poles (reference numerals 2, 10) configured to apply attractive forces to the rotor (see figures 1A, 1B, 9A, 9B).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendershot, Jr. in view of Hofmeister et al. as applied to claim 1 above, and further in view of Bae et al. (US Patent Application Pub. No.: US 2013/0026864 A1).
For claim 8, Hendershot, Jr. in view of Hofmeister et al. disclose the claimed invention except for the stator comprising a set of independent stator modules, each comprising a stator pole and an excitation coil.  Bae et al. disclose the stator (reference numeral 100) comprising a set of independent stator modules (reference numeral 530a, see figures 8 and 9), each comprising a stator pole (reference numeral 532a, 533a) and an excitation coil (reference numeral 520a, 521b, 522b, see figures 8 and 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have independent stator modules and an excitation coil as disclosed by Bae et al. for the stator of Hendershot, Jr. in view of Hofmeister et al. for .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendershot, Jr. in view of Hofmeister et al. as applied to claim 1 above, and further in view of Weiglhofer et al. (US Patent No.: 6548932).
For claim 10, Hendershot, Jr. in view of Hofmeister et al. disclose the claimed invention except for the rotor comprising a non-magnetic core and including at least one salient rotor pole being ferromagnetic.  Weiglhofer et al. disclose a rotor comprising a non-magnetic core (reference numeral 14) and including at least one salient rotor pole being ferromagnetic (reference numeral 16, see figure 1, also see column 2, lines 60-67), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a non-magnetic core and ferromagnetic poles as disclosed by Weiglhofer et al. for the rotor of Hendershot, Jr. in view of Hofmeister et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Patent Application Pub. No.: US 2013/0026864 A1) in view of Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).
For claim 13, Bae et al. disclose the claimed invention comprising: a rotor (reference numeral 200) configured as a switched reluctance rotor (see Abstract) comprising a plurality of rotor poles (reference numerals 212, 222, 232, see figure 4); 
Hofmeister et al. disclose a stator (reference numeral 522) being sealed from the rotor (reference numeral 542, i.e. the barrier 520 being a seal between the stator and the rotor, see figure 18), and when applied to the salient stator poles and rotor poles of Bae et al. this would disclose the stator poles being arranged so that the salient stator poles are sealed from the switched reluctance rotor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the seal as disclosed by Hofmeister et al. for the stator and rotor of Bae et al. for predictably facilitating a vacuum environment for the device.  
For claim 19, Bae et al. disclose at least one of the stator modules comprising salient stator poles (reference numeral 100) being disposed so as to interface sub-poles of at least one of a salient rotor pole (reference numerals 212, 222, 232) of the plurality of poles (see figure 4).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Hofmeister et al. as applied to claim 13 above, and further in view of Weiglhofer et al. (US Patent No.: 6548932).
.  

Claims 20, 26, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Patent Application Pub. No.: US 2013/0026864 A1) in view of Maslov et al. (US Patent No.: 6492756) and Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).
For claim 20, Bae et al. disclose the claimed invention comprising: a switched reluctance rotor (reference numeral 200, figure 2, also see Abstract) comprising a plurality of salient poles (reference numerals 212, 222, 232, see figure 4); and a configurable stator (reference numeral 100) comprising at least one stator module (reference numeral 530a) comprising a stator pole (reference numeral 532a) and an excitation coil (reference numeral 520a, 521b, 522b) installed together as a unit (see figures 8, 9).  Bae et al. however do not specifically disclose the stator being sealed from the switched reluctance rotor, the stator module being interchangeable, and the stator configuration, sealed from the switched reluctance rotor, being selectable from 
Maslov et al. disclose the stator being interchangeable (see column 8, lines 30-34), and the stator being effected by setting the number of poles of the stator (see column 7, lines 53-58), the setting of the number of poles being a stator configuration, i.e. different settings of the number of poles constitute more than one stator configuration.  Hofmeister et al. disclose a stator (reference numeral 522) being sealed from the rotor (reference numeral 542, i.e. the barrier 520 being a seal between the stator and the rotor, see figure 18), and when applied to the salient stator poles and rotor poles of Bae et al. this would disclose the stator being sealed from the switched reluctance rotor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have interchangeable stators as disclosed by Maslov et al. for the stator of Bae et al. and also have the seal as disclosed by Hofmeister et al. for the stator and rotor of Bae et al. for predictably providing desirable configurations for facilitating the proper functioning of the device and for facilitating a vacuum environment for the device.  
For claim 27, Bae et al. disclose the claimed invention comprising: a switched reluctance rotor (reference numeral 200, figure 2, also see Abstract) comprising a plurality of salient poles (reference numerals 212, 222, and 232, see figure 4); and a stator (reference numeral 100) comprising a number of stator modules (reference numeral 530a) each defining an individual stator pole (reference numerals 532a, 533a, see figures 8, 9).  Bae et al. however do not specifically disclose the stator being sealed 
Maslov et al. disclose the stator being interchangeable (see column 8, lines 30-34), and the stator being effected by setting the number of poles of the stator (see column 7, lines 53-58), the setting of the number of poles sets the number of modules, i.e. different settings of the number of poles constitute changing a configuration of the motor depending on a number stator modules selected.  Hofmeister et al. disclose a stator (reference numeral 522) being sealed from the rotor (reference numeral 542, i.e. the barrier 520 being a seal between the stator and the rotor, see figure 18), and when applied to the salient stator poles and rotor poles of Bae et al. this would disclose the stator being sealed from the switched reluctance rotor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have interchangeable stator modules and selectable number of modules as disclosed by Maslov et al. for the stator of Bae et al. and also have the seal as disclosed by Hofmeister et al. for the stator and rotor of Bae et al. for predictably providing desirable configurations for facilitating the proper functioning of the device and for facilitating a vacuum environment for the device.  
For claims 26 and 33, Bae et al. disclose at least one of the stator modules (figure 4) comprising salient stator poles (reference numeral 100) being disposed so as to interface sub-poles of at least one of a salient rotor pole (reference numerals 212, 222, 232) of the plurality of poles (see figure 4).  

Claims 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Maslov et al. and Hofmeister et al. as applied to claims 20 and 27 above, and further in view of Weiglhofer et al. (US Patent No.: 6548932).
For claims 21 and 28, Bae et al. in view of Maslov et al. and Hofmeister et al. disclose the claimed invention except for the rotor comprising a non-magnetic core and ferromagnetic rotor poles.  Weiglhofer et al. disclose a rotor comprising a non-magnetic core (reference numeral 14) and including at least one salient rotor pole being ferromagnetic (reference numeral 16, see figure 1, also see column 2, lines 60-67), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a non-magnetic core and ferromagnetic poles as disclosed by Weiglhofer et al. for the rotor of Bae et al. in view of Maslov et al. and Hofmeister et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Allowable Subject Matter
Claims 2, 11, 15-18, 23-25, 30-32, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 and 12 are also objected to for their dependency upon aforementioned claims 2 and 11.  

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as disclosed in the present action, the prior art of record do not sufficiently disclose the combination of features including the rotor and stator being configured to generate an axial flux flow in the motor as recited in claim 2; the stator including at least one salient stator pole configured as a slot through which at least one salient rotor pole of the rotor passes to effect the axial flux flow circuit as recited in claim 11; the rotor poles and stator poles being arranged to effect a flux flow axial to the rotor as recited in claim 15; the rotor comprising members extending radially toward the stator to effect the axial flux flow as recited in claim 16; the stator segments being configured as slots through which the rotor poles pass to effect the flux flow axial to the rotor as recited in claim 17; the rotor poles and stator segments being configured with facing end members to effect the flux flow axial to the rotor as recited in claim 18; the rotor comprising members extending radially toward the stator to effect the axial flux flow as recited in claims 23 and 30; the stator modules being configured as slots through which the rotor poles pass to effect the flux flow axial to the rotor as recited in claims 24 and 31; the rotor poles and stator modules being configured with facing end members to effect the flux flow axial to the rotor as recited in claims 25 and 32; and the switched reluctance rotor poles and the salient stator poles being arranged to effect, at each interface between the rotor poles and the salient stator poles, a flux flow between the rotor poles and the salient stator poles that is axial to the rotor as recited in claim 34.

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. In response to applicant’s assertion that the reference of Hendershot discloses eight sets of winding sets and therefore does not teach the claimed feature of the motor being operable with the but two sets of rotor poles and but two sets of independently energized windings, the reference of Hendershot can be considered to teach two stators (reference numerals 2, 10, figure 1A) where the windings on stator 2 can be considered one set while the windings of stator 10 can be considered another set (figure 1A), therefore teaching the claimed feature of the motor having “but two sets of independently energized windings”.  In response to the air gap being increased in Bae if the barrier of Hofmeister is applied between the stator and rotor of Bae and therefore increase core loss, the magnetic flux path for the switched reluctance motor of Bae et al. can still be kept short after the barrier of Hofmeister et al. is applied, and operability is still maintained with a barrier of Hofmeister et al. since the flux between the stator and rotor of Hofmeister et al. is still maintained with the barrier in between them.  Therefore a person of ordinary skill can still maintain a flux between the stator and the rotor of Bae et al. once the barrier is applied.  In response to Bae et al. disclosing a single coil disc and therefore cannot be combined with Maslov’s teaching of separate stator group structures that are magnetically isolated from adjacent groups, Bae et al. disclose embodiments in figures 8 and 9 where the stator modules are separate and do not have a "single" coil disc but rather individual coils for each module, therefore the invention of Maslov teaching divided, isolated stator groups can be applied to the separate stator modules of Bae et al.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX W MOK/Primary Examiner, Art Unit 2834